 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   KENYA M. JAMES,                                         Case No.: 2:18-cv-01322-NJK
 7          Plaintiff,                                                  ORDER
 8   v.                                                           (Docket Nos. 15, 19)
 9   ANDREW SAUL,
10          Defendant.
11         On January 14, 2020, the undersigned issued a report and recommendation that the motion
12 for reversal or remand be denied and that the countermotion to affirm be granted. Docket No. 27.
13 Pursuant to the pilot program regarding magistrate judge consent in social security cases, see
14 General Order 2019-08, the parties have since consented to the undersigned magistrate judge’s
15 handling of this case, see Docket No. 30; see also Fed. R. Civ. P. 73(a); 28 U.S.C. § 636(c)(1).
16         Accordingly, the Court hereby incorporates the findings and analysis in the report and
17 recommendation into this order, DENIES the motion for reversal or remand (Docket No. 15), and
18 GRANTS the countermotion to affirm (Docket No. 19). For the reasons stated in the report and
19 recommendation, Docket No. 27, the decision below is AFFIRMED. The Clerk’s Office is
20 instructed to ENTER FINAL JUDGMENT accordingly and to CLOSE this case.
21         IT IS SO ORDERED.
22         Dated: January 31, 2020.
23                                                ____________________________________
                                                  NANCY J. KOPPE
24                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                    1
